Exhibit 10.2

AMENDED AND RESTATED INTELLECTUAL PROPERTY LICENSE AND PRESERVATION AGREEMENT

This AMENDED AND RESTATED INTELLECTUAL PROPERTY LICENSE AND PRESERVATION
AGREEMENT (the “Agreement”), is entered into as of June 22, 2015 (“Effective
Date”), by and between Martha Stewart, an individual residing in Katonah, New
York (“Licensor”), and Martha Stewart Living Omnimedia, Inc., a Delaware
corporation with offices in New York, New York (the “Company”).

WHEREAS, Licensor is the exclusive owner of all right, title and interest in and
to (i) her image, signature, voice and likeness and the goodwill appurtenant
thereto, (ii) certain rights in and to her image, likeness, voice, signature and
other elements of her persona and identity, including rights of publicity and
rights of privacy, (iii) all rights in and to her name, other than the
trademarks, domain names and other rights (including all registrations thereof)
owned by the Company as of the Effective Date (collectively, along with the New
Marks (as defined herein), the “Marks”) (without any right of reversion to
Licensor or her legal representatives, heirs (including trusts and trustees) or
estate), and (iv) all common law and statutory rights in the foregoing
(collectively, the “Property”);

WHEREAS, the Company entered into an Agreement and Plan of Merger (the “Merger
Agreement”), dated as of June 22, 2015, by and among Madeline Merger Sub, Inc.,
a Delaware corporation and wholly owned Subsidiary of TopCo, Sequential Brands
Group, Inc., a Delaware corporation, Singer Merger Sub, Inc., a Delaware
corporation and wholly owned Subsidiary of TopCo, and Singer Madeline Holdings,
Inc., a Delaware corporation (“TopCo”); and

WHEREAS, pursuant to the Merger Agreement, Licensor and the Company wish to
amend and restate the Intellectual Property License and Preservation Agreement,
dated as of October 22, 1999 (“Prior Agreement”), between the parties hereto, on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual premises set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. The Company’s Acknowledgment of Licensor’s Rights. The Company hereby
acknowledges that (a) Licensor exclusively owns all right, title and interest
throughout the world (the “Territory”) in and to the Property, which Property
has intrinsic value, and (b) Licensor otherwise reserves all rights to the
Property except those rights specifically granted to the Company herein
(provided, however, that this reservation of rights shall not alter in any
manner the Company’s rights under that certain Amended and Restated Intangible
Asset License Agreement dated as of even date herewith between Martha Stewart
and the Company (the “Intangible Asset Agreement”)). Licensor represents and
warrants to the Company that, as of the date hereof, Licensor has the power and
authority to license the Property on the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

2. Use of the Property.

(a) Subject to the terms and conditions of this Agreement, Licensor hereby
licenses to the Company the exclusive right to use, and to authorize others to
use, through sublicense or otherwise, the Property, or any portion thereof,
throughout the Territory (i) on or in connection with any products and services
of the Company or its affiliates or their respective licensees, developed,
manufactured and sold (or previously developed, manufactured and sold) as of the
Effective Date or following the Effective Date in accordance with the terms of
this Agreement, other than those products or services which are New Uses (all
such products and services, which include the Property or the Marks and
including the magazine Martha Stewart Living, are referred to herein as the
“Licensed Products” and the “Licensed Services”), and (ii) for New Uses (as
defined herein), which in all cases are branded under the “Martha Stewart” Mark
or other Marks, during the term of this Agreement. During the term of any
sublicense pursuant to this Agreement (the “Company License Agreements”), the
Company shall include requirements that its licensees preserve the goodwill of
the Property, the Licensed Products, Licensed Services and New Uses (provided
that the Company shall not be required to amend the terms of any Company License
Agreements signed prior to the Effective Date) and shall use commercially
reasonable efforts to cause the licensees thereof to comply with the terms of
the Company License Agreements relating thereto. The use of the Property by, and
Licensed Products and Licensed Services of, the Company or any licensee (or
sublicensee) shall be at least substantially consistent with the Historical
Standard (as defined below). The “Historical Standard,” as of any date, shall
mean substantially the same quality and positioning, including for the
applicable products and services themselves and any packaging and related
material, and any marketing (the “Historical Criteria”), as any corresponding
Licensed Products and/or Licensed Services offered by the Company or sold under
any Company License Agreements at any time after February 3, 1997 and before the
Effective Date, including, without limitation, with respect to those Licensed
Products sold under the Company’s prior license agreement with Kmart
Corporation. Licensor and the Company hereby acknowledge and agree that the sale
of Licensed Products and Licensed Services shall only be permitted through the
Mass Tier Channel of Distribution (as defined below) if the applicable Licensed
Products and Licensed Services were, prior to the date hereof, sold through the
Mass Tier Channel of Distribution. Except as set forth in the immediately
preceding sentence, Licensed Products and Licensed Services may only be sold
through the Mass Tier Channel of Distribution or any channel below the Mass Tier
Channel of Distribution with the Licensor’s (or her legal representatives’,
heirs’ (including trusts and trustees) or estate’s) written consent, such
consent not to be unreasonably withheld, conditioned or delayed. With respect to
channels of distribution not in existence on the Effective Date, Licensed
Products and Licensed Services, to the extent that such Licensed Products or
Licensed Services are permitted to be sold in the Mass Tier Channel of
Distribution pursuant to the terms hereof, may be sold through new channels of
distributions not in existence on the Effective Date if such new channel is of
equal or greater prestige to the Mass Tier Channel of Distribution. With respect
to any New Uses (as defined below), (i) those products and services set forth on
Exhibit B are pre-approved for sale in the Mass Tier Channel of Distribution or
above, (ii) such New Uses may at all times be sold in channels of distribution
above the Mass Tier of Distribution, and (iii) the sale of any other products or
services (i.e., other than those set forth on Exhibit B) which are New Uses
through the Mass Tier Channel of Distribution or below shall require the written
consent of Licensor (or her legal representatives, heirs (including trusts

 

2



--------------------------------------------------------------------------------

and trustees) or estate), such consent not to be unreasonably withheld,
conditioned or delayed. As used herein, the term “Mass Tier Channel of
Distribution” shall mean general merchandise or specialty retailers selling
primarily first-quality, in-season merchandise to the mass consumer market (such
as, by way of example, the following stores: Kmart, Wal-Mart, Target, J.C.
Penney, Bed Bath & Beyond, DSW, Old Navy and Amazon.com and its subsidiary
Zappos.com), but, for clarity, does not include any Off-Price Retailers (defined
below), budget, discount, variety or so-called “dollar” retailers or comparable
retailers (such as Five Below, Shopko, National Stores, Family Dollar Stores or
Big Lots stores). As used herein, the term “Off-Price Retailers” shall mean
retailers that are known for selling nationally-recognized branded products at
discounted prices (such as TJX Companies’ TJ Maxx, Marshall’s and Home Goods).
Notwithstanding the foregoing or anything to the contrary in this Agreement, the
Company or its licensees (or sublicensees) (y) shall be entitled to sell
Licensed Products and products which are New Uses which, in either case, are not
of first quality (including “seconds” and “irregulars”) or which are
end-of-season closeouts through Off-Price Retailers, and (z) may undertake
special cut-up programs for Licensed Products and other products which are New
Uses with Off-Price Retailers in accordance with industry practice for
comparable products. In determining whether Licensed Products or Licensed
Services comply with the Historical Standard, with respect to particular
Licensed Products or Licensed Services, the parties will look to the Historical
Criteria with respect to such Licensed Products or Licensed Services in
comparison with the same Licensed Products and Licensed Services previously
offered by the Company or under the Company License Agreements. Subject to and
without in any way limiting the foregoing requirements regarding Licensed
Products and/or Licensed Services, the parties hereby acknowledge and agree that
the Historical Standard shall not otherwise restrict the Company from
contracting with, or using services or deliverables from, outside service
providers (including the Company’s licensees) to provide design, production and
other services (including creative services) relating to the Licensed Products
or Licensed Services or require the Company to adhere to any particular spending
requirements or budgets, historical or otherwise, with respect to such
functions. All uses of the Property by the Company and its affiliates and their
respective licensees prior to the Effective Date are hereby approved for use by
the Company in connection with Licensed Products and Services; provided, that,
such use is (i) consistent with the terms of this Agreement, and
(ii) substantially similar to the use prior to the Effective Date. Subject to
the rights reserved for Licensor hereunder, including the Reserved Rights (as
defined below), Licensor shall not (I) grant any rights to the Property to any
other person or entity following the Effective Date that conflict or compete
with, or would reasonably be expected to conflict or compete with, those granted
to the Company under this Agreement, including granting a third party the right
to use the Property in connection Licensed Products, Licensed Services and New
Uses or (II) use the Property in a manner that could reasonably be expected to
infringe or otherwise conflict with the Marks.

(b) The Company and its affiliates and their respective licensees may use the
Property and the Marks in connection with new businesses, products or services
not planned, launched or developed prior to the Effective Date (such new
businesses, products, and services, collectively, “New Uses”), in each case, so
long such New Uses, (i) are (A) substantially consistent with the uses of the
Property prior to the Effective Date, (B) substantially consistent with or
exceed the Historical Standard for the most similar Licensed Products or
Licensed Services in existence prior to the Effective Date, (C) substantially
the same quality and

 

3



--------------------------------------------------------------------------------

positioning, including for products and services themselves and any packaging
and related material, and any marketing as the better licensed brands sold in
the applicable channel of distribution for the applicable product or service (as
permitted hereunder), and (D) not contained within any of the categories
attached hereto as Exhibit C, or (ii) have been consented to in writing by
Licensor (or her legal representatives, heirs (including trusts and trustees) or
estate). For clarity, New Uses shall not include, and Licensor’s consent shall
not be required for, reasonable extensions of the lines of business in which the
Company or its affiliates or their respective licensees are engaged or planned
to be engaged at the Effective Date (including the Licensed Products or Licensed
Services), which extensions (and their related products and services) shall be
included in the license contained herein and subject to the Historical Standard
and other use requirements contained herein. The Company shall keep Licensor (or
her legal representatives, heirs (including trusts and trustees) or estate)
advised of any New Uses in a timely manner, so that such entity may confirm the
Company’s compliance with the terms hereof.

(c) Subject to the terms and conditions of this Agreement, Licensor hereby
grants to the Company the exclusive right to use and exploit in any and all
media the Property as it appears in any and all television programs, digital
media and/or videos (including content developed for the Company’s on
line/digital businesses) produced by or for the Company (or its predecessor)
(collectively, “Programs”), whether such Programs were produced, aired, marketed
or sold prior to, on, or after, the date of this Agreement, provided that the
grant in this sentence shall be limited to the use of such Programs
(i) substantially as a whole (it being acknowledged and understood that the
Company shall have the right to edit such Programs for time and commercials and
to add bumpers and introductions), (ii) as part of a collection or similar
compilation (such as “Best of” programs or videos) of Licensor appearances
relating to the business colloquially known as of the date hereof as “Martha
Stewart Living Television”, (iii) in any other manner used by the Company prior
the Effective Date, including, without limitation, under the Company’s
agreements with AOL, Yahoo and other Internet Service Providers or (iv) as
excerpts (which, for the avoidance of doubt, shall not include “outtakes” or
“bloopers”) of such Programs, for use on streaming services and the advertising,
promotion and/or marketing of any of the foregoing. For the avoidance of doubt,
with respect to new Programs produced after the Effective Date, Licensor will
have a reasonable right of approval over the Property, and the use thereof, in
the Programs at its various stages (e.g., storyboard, script, rough cut, etc.)
prior to Company’s exploitation thereof, such approval not to be unreasonably
withheld, conditioned or delayed.

(d) The use of the Property by the Company pursuant to this Agreement shall be
on a royalty-free basis.

(e) Notwithstanding any other provision of this Agreement, but subject to any
employment or other agreement that Licensor may have from time to time with the
Company, the license provided herein shall not prohibit Licensor from using or
exploiting the Property in connection with (collectively, the “Reserved
Rights”): (i) writing books (including biographies or memoirs), articles,
movies, plays, scripts or other literary products in areas other than businesses
of the Company covered by this Agreement (including, without limitation, with
respect to the Licensed Products, Licensed Services and New Uses); (ii) making
speeches or

 

4



--------------------------------------------------------------------------------

public appearances (including on radio, television, in films or over the
Internet or similar media) for any purpose other than the promotion of a product
or service that competes in any material respect with the Licensed Products,
Licensed Services or New Uses at that time; (iii) endorsing products or services
which are not competitive in any material respect, at the time of the
commencement of such endorsement, with the Licensed Products, Licensed Services
or New Uses; (iv) becoming a director, employee, partner, advisor, member,
consultant or shareholder of, investor in or otherwise being engaged with any
other company, corporation, partnership or other entity which is not competitive
with the Company at the time Licensor assumes such position; and (v) activities
which are incidental and do not significantly infringe on the Marks or the
Company’s rights hereunder.

(f) The Company may, in its sole discretion, freely sublicense the Property and
the rights granted herein to any person or entity. Any sublicense by the Company
of the Property shall contain protections with respect to the Property
consistent with the terms hereof and shall acknowledge that such sublicensee
does not obtain any ownership rights in, or goodwill to, the Property.

(g) Notwithstanding anything to the contrary contained herein, any uses of the
image or likeness of the Licensor, whether by the Company or any licensee or
sub-licensee of the Company shall require the prior written approval of Licensor
(or her legal representatives, heirs (including trusts and trustees) or estate),
such consent not to be unreasonably withheld, conditioned or delayed, unless
(i) the Company (or licensee or sublicensee) has used the same image or likeness
in substantially the same manner prior to the Effective Date, or (ii) Licensor
approved such image and likeness after the Effective Date with respect to a
certain use and the Company (or licensee or sublicensee) uses such image and
likeness in substantially the same manner as such previously approved use. Any
objection by Licensor (or her legal representatives, heirs (including trusts and
trustees) or estate) to such use by the Company (or its licensee or sublicensee)
shall be communicated to the Company no later than 30 days after receipt of the
Company’s request for such written approval; provided, however, that if the
Licensor (or her legal representatives, heirs (including trusts and trustees) or
estate) fail to respond to the Company within such 30 day period, then, after
such 30-day period, the Company may provide Licensor (or her legal
representatives, heirs (including trusts and trustees) or estate) with a second
notice with such request. If Licensor (or her legal representatives, heirs
(including trusts and trustees) or estate) fails to respond to such second
notice within 10 days after receipt of such notice, then the Company’s proposed
use of the image or likeness of the Licensor shall be deemed approved by
Licensor (and her estate).

3. Term. The term of this Agreement shall commence upon the Effective Time (as
defined in the Merger Agreement) and shall be perpetual. In the event the Merger
Agreement is terminated, this Agreement shall automatically terminate (in which
case the Prior Agreement will remain in full force and effect). In the event of
any breach of this Agreement by the Company, Licensor may not terminate this
Agreement but shall have all remedies at law and in equity, including seeking
the Company’s specific performance of the terms of this Agreement. The parties
acknowledge and agree that this Agreement, and all rights and licenses granted
under or pursuant to this Agreement by Licensor to the Company are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Code”) and

 

5



--------------------------------------------------------------------------------

comparable bankruptcy or insolvency laws and regulations, licenses to rights to
“intellectual property” as defined under the Code. The parties agree that the
Company, as licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the Code. The parties
further agree that, in the event of the commencement of bankruptcy proceedings
by or against Licensor under the Code, the Company shall be entitled to retain
all of its rights under this Agreement.

4. Quality of Products and Services Provided in Connection with Property.
Following the expiration or termination of the Employment Period as defined and
under Licensor’s Employment Agreement with Topco of even date herewith, upon
Licensor’s (or her designee, successor or assignee’s) reasonable request and to
the extent Licensor (or her designee, successor or assignee) reasonably deems it
to be necessary to protect Licensor’s rights under this Agreement, Licensor or
her designee, successor or assignee shall have the right to request and receive,
at no cost to the recipient, representative samples of each Licensed Product and
Licensed Service, and any New Uses, as well as a prototype of each type of all
promotional, advertising and marketing material used in connection therewith,
for the purpose of evaluating the compliance with the terms contained herein of
the same. In the event that in Licensor’s (or her designee, successor or
assignee’s) reasonable and good faith judgment, any Licensed Product or Licensed
Service fails (other than in an immaterial manner) to satisfy the Historical
Standard, or any New Use fails to comply with paragraph 2(b) above, then
promptly upon written notice by Licensor (or her designee, successor or
assignee) to the Company, the Company and Licensor (or he designee, successor or
assignee) shall cooperate in good faith to make necessary and appropriate
changes (if any) in the quality of such Licensed Product or Licensed Service or
New Use to comply with the standard and other applicable terms provided for
herein; provided that nothing in this sentence shall be deemed to affect the
substantive rights and obligations of the parties hereunder.

5. The Properties. (a) Subject to the terms hereof, including Section 2(a) and
Section 2(b), the Company may combine any designation with the Property (other
than with respect to the image and/or likeness of Licensor) or Marks so as to
form a new trademark, service mark, trade name or company name (such Marks or
names, the “New Marks”) to be utilized in connection with the Licensed Products,
Licensed Services or New Uses. Subject to the terms of this Agreement, the
Company shall be the owner of the New Marks and may register such rights with
any applicable government agency in any jurisdiction in the Territory.

(b) The Company acknowledges that it is not, and will not become by virtue of
this Agreement, the owner of any right, title or interest in and to the
Property. The Company shall not at any time knowingly commit any act anywhere in
the world which would reasonably be expected to have a material adverse effect
on Licensor’s rights in and to the Property, or any registrations therefor or
any applications for registration thereof. The Company shall not use, authorize
of permit the use of the Property in an obscene, lewd or derogatory manner.
Unless the other party’s conduct violates the terms of this Agreement or
applicable law, neither party shall challenge or knowingly assist or cause any
third party to challenge or assist, whether directly or indirectly, anywhere in
the world, (i) the other party’s ownership of or the validity of the other
party’s intellectual property (including with respect to the Company, the
Marks), (ii) any application for registration therefor, or (iii) any rights
therein or thereto, in each

 

6



--------------------------------------------------------------------------------

case, before any court, agency, or other tribunal, or in defending any claim of
infringement. The term “assist” shall include providing any third party, whether
directly or indirectly, with an analysis of any intellectual property in
furtherance of an actual or contemplated validity challenge.

(c) The Company, at its expense, shall (i) file appropriate registrations in its
own name or in the name of a Company subsidiary or affiliate of any Marks so as
to preserve the goodwill thereof and Licensor’s rights in the Property,
(ii) prosecute and defend such registrations and all common law rights in the
Marks and Property consistent with good commercial practices, and (iii) use
reasonable commercial efforts to defend and otherwise protect the Marks and the
Property, provided that following the Effective Date, Licensor shall have the
right to reasonably direct and control such actions with respect to the
Property, in each case at the Company’s expense. At the request of Licensor, her
legal representatives, heirs (including trusts and trustees) or estate, and at
the Company’s expense, the Company shall prosecute, including by filing lawsuits
or other actions, any potential infringement, dilution, libel, slander or other
diminution in the goodwill or other denigration of the Property by any third
party, unless in the opinion of the Company’s outside intellectual property
counsel there is no basis for such action or such action could reasonably be
expected to have a material adverse impact on one or more of the Marks. The
Company shall be entitled to the proceeds, or other legal remedies, of any such
action. The Company may also institute such actions where not requested by
Licensor, her legal representatives, heirs (including trusts and trustees) or
estate, in the event the Company determines that the protection of the Property
or the Marks reasonably requires such action. In the event that the Company
learns of any infringement or other violation of rights in or to the Property,
it shall promptly notify Licensor thereof. At Licensor’s request, the Company
shall execute all documents reasonably requested by Licensor to confirm
Licensor’s ownership of rights in and to the Property. The Company shall
cooperate at Licensor’s reasonable request in connection with the filing and
prosecution of applications to register the Property and in connection with the
maintenance and renewal of such registrations as may issue. Licensor and the
Company shall cooperate in good faith, taking into account their respective
interests in and rights to the Property, to determine whether or not such
applications are filed and prosecuted and registrations are maintained. The
Company shall pay all costs and expenses of any such filings or proceedings.
Notwithstanding the foregoing, the Company shall be under no obligation to
defend or otherwise protect the Property in connection with personal injury
claims of Licensor (including claims of invasion of privacy, libel, slander,
defamation, harassment or abuse), unless the Company reasonably believes that
such claim or the circumstances underlying such claim could have a significant
adverse impact on the Company’s business.

(d) In connection with the right to adopt New Marks (as permitted hereunder) or
to maintain, defend or renew the Marks, Licensor (or her legal representatives,
heirs (including trusts and trustees) or estate) shall sign and deliver to
Company the consent attached hereto as Exhibit A as and when reasonably
requested by the Company with respect to any Mark. At the Company’s request and
expense, Licensor shall execute all documents reasonably requested by the
Company to confirm the Company’s ownership of the Marks and to assist the
Company to obtain registrations for, enforce and protect the Marks. Neither
Licensor nor any person or entity working on behalf of or in concert with
Licensor shall seek to register or

 

7



--------------------------------------------------------------------------------

claim ownership of any Marks. Licensor shall cooperate at the Company’s
reasonable request and expense in connection with the filing and prosecution of
applications to register, renew and enforce the Marks and in connection with the
maintenance and renewal of such registrations as may issue. Licensor and the
Company shall cooperate in good faith, taking into account their respective
interests in and rights to the Property and the Marks. The Company shall bear
all costs and expenses of any such filings or proceedings.

(e) If one party hereto reasonably requests of the other to take an action in
connection with the foregoing, the other party shall cooperate in connection
with any such action, including, without limitation, by being a plaintiff or
co-plaintiff and by causing its officers, directors, and employees to execute
documents and to testify. If the Company desires to take action with respect to
a violation or infringement of the Property, it shall consult with Licensor, and
shall not take any actions which Licensor reasonably requests not to be taken.
All costs and expenses of the actions described in this paragraph shall be borne
by the Company.

(f) The Company shall take commercially reasonable actions to protect the Marks
and the goodwill related thereto consistent with the provisions of this Section.

6. Indemnity. (a) The Company hereby saves and holds Licensor, her heirs
(including trusts and trustees), estate, successors and assigns (the
“Indemnified Parties”) harmless of and from, and indemnifies and agrees to
defend the Indemnified Parties against any and all losses, liability, damages
and expenses (including, without limitation, reasonable attorney’s fees and
expenses) which the Indemnified Parties may incur or be compelled to pay, or for
which the Indemnified Parties may become liable or be compelled to pay in any
action, claim or proceeding against the Indemnified Parties, for or by reason of
any acts, whether of omission or commission, that may be committed or suffered
by the Company or any of its officers, directors, employees, agents or servants
(other than the Indemnified Parties) in connection with the Company’s
performance of its obligations under this Agreement, the use (including
sublicensing) of the Property and the Marks (including, any claims asserting
product liability or breach of any express or implied warranty), or the breach
by the Company of any covenant contained herein, in each case, except to the
extent such action, claim or proceeding is primarily due to the gross negligence
or willful misconduct of an Indemnified Party. The indemnification rights
provided for herein shall also apply to any use by the Company of the Property
or any Marks prior to the date hereof.

(b) In the event that an Indemnified Party receives notice of a claim as to
which indemnification is sought, such party shall reasonably promptly notify the
Company thereof, except that the failure to so notify shall not exempt the
Company from its obligations hereunder, except to the extent that such failure
has actually prejudiced the Company’s legal position with respect to the claim.
Upon receipt of notice, the Company shall advise the Indemnified Party that it
has assumed the defense thereof. The Indemnified Party shall have the right, at
the expense of the Company, to retain legal counsel to participate in and
monitor the defense of the claim, provided that the Company shall have the right
to direct and control such defense. The Company shall not, without Licensor’s
written consent, settle or compromise any claim or consent to entry of any
judgment which does not include as an unconditional term thereof the giving by
the claimant or the plaintiff to the Indemnified Party of a release from all

 

8



--------------------------------------------------------------------------------

liability in respect of such claim, nor shall the Company settle or compromise
any claim relating to the Property or the Marks which would limit the use by
Licensor of the Property in any manner whatsoever without Licensor’s consent.

(c) In connection with any action by the Company to enforce, protect or defend
the Property or the Marks, Licensor may elect to retain counsel of her own
choosing, in addition to Company counsel, in order to monitor and participate in
such action. The Company agrees to consider in good faith the views of such
counsel and to keep Licensor and such counsel reasonably informed of the
progress of any such action, subject to the preceding sentence. The fees and
expenses of such counsel shall be paid for by the Company.

(d) The Company shall maintain in effect at all times commercial general
liability and errors and omissions insurance, in customary amounts taking into
account the size of the Company, the value of the Property and the obligations
of the Company hereunder, and shall name Licensor and the other Indemnified
Parties hereunder as beneficiaries thereof for purposes of this Agreement.

7. Certain Remedies. The parties agree that the remedies at law for any material
breach or threatened material breach of this Agreement, including monetary
damages, are inadequate compensation for any loss and that the non-breaching
party shall be entitled to seek specific performance of this Agreement. The
parties hereto waive any defense to such claim that a remedy at law would be
adequate. In the event of any actual or threatened material default in, or
material breach of, any of the terms hereof, the party aggrieved thereby shall
have the right to seeks specific performance and injunctive or other equitable
relief with respect to its rights hereunder, in addition to any remedies
available at law.

8. Miscellaneous. (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

(b) This Agreement is assignable by the Company to any of its affiliates or to
any successor of the Company (or its affiliates) which acquires all or
substantially all of the assets or businesses of the Company or to an acquirer,
whether by sale, merger, recapitalization or other business combination, of all
or substantially all of the equity, assets or businesses of the Company without
Licensor’s consent, provided that (i) any such successor or assignee shall
provide Licensor with a written agreement that it shall be bound by all the
terms of this Agreement, and (ii) with respect to an assignment to an affiliate,
the Company or Topco guarantees the obligations of such affiliate hereunder.
This Agreement shall be assignable by Licensor to any entity controlled by her,
and inure to the benefit of and be binding upon the successors, legal
representatives, heirs (including trusts and trustees) and assigns of Licensor,
provided that any such successor or other assignee shall provide the Company
with a written agreement that it shall be bound by all the terms of this
Agreement and the Licensor agrees in writing to continue to be bound by the
Agreement’s terms. Except as specified in this Section 8(b), this Agreement is
not assignable.

 

9



--------------------------------------------------------------------------------

(c) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Licensor:

Martha Stewart

Address on file with the Company

with a copy (which shall not constitute notice) to:

Grubman Shire & Meiselas, P.C.

152 West 57th Street

New York, NY 10019

Attention: Allen J. Grubman; Lawrence Shire; Eric Sacks

Email:       AGrubman@gispc.com; lshire@gispc.com; esacks@gispc.com

If to the Company:

Martha Stewart Living Omnimedia, Inc.

601 West 26th Street

New York, New York 10001

Attention: General Counsel

or to such other address as either party furnishes to the other in writing in
accordance with this Section. Notices and communications shall be effective when
actually received by the addressee.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(e) Licensor and the Company acknowledge that this Agreement, at the Effective
Time, will supersede any other agreement between them concerning the subject
matter hereof, including the Prior Agreement.

(f) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

Remainder of page intentionally left blank; signature page follows.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed in its name on its behalf, all as of the day and year first above
written.

 

/s/ Martha Stewart

Martha Stewart MARTHA STEWART LIVING OMNIMEDIA, INC. By:

/s/ Daniel W. Dienst

Name: Daniel W. Dienst Title: Chief Executive Officer